Exhibit 10.45
 
 
Patent Transfer Agreement
 
among
 
China Pharmaceutical University
 
(as the Transferor)
 
and
 
Cellular Biomedicine Group (Shanghai) Ltd.
 
(As the Transferee)
 
November 16, 2015
 
 
1

--------------------------------------------------------------------------------

 
 
This Agreement (as defined below) was made and entered into in Shanghai on
November 16, 2015 by and between:
 
Transferor: China Pharmaceutical University
 
Contact Person: Wang Min  Mobile:+862583271395; Zhang Juan Mobile:+862583271483
 
Address: No.24，Tongjia Lane，Nanjing，Jiangsu Province
 
Transferee: Cellular Biomedicine Group (Shanghai) Ltd.
 
Contact Person: Cao Wei  Mobile:+862154069990
 
Address: 5/F, No.1 Building, No.333 Guiping Road, Xuhui District, Shanghai
 
Article I Patent Transfer
 
1.1 Subject Matter
 
According to the conditions agreed herein, the Transferor agrees to transfer,
and the Transferee agrees to purchase all the patants and relative technologies
listed in the appendix I (including any technical secrets in relation to the
invention in respect of these technologies), and all patent application rights,
preemptive rights, patent rights, rights to use, right to license, income rights
and other related intellectual property rights and benefits. All the information
about the patents are listed in the appendix I.
 
1.2 Method of Transfer and Transitional Arrangement
 
1.2.1 Full Transfer of all the patents mentioned above, but the name of
inventors remain unchanged.
 
1.2.2 The transferee will owed the said patents legally since the transfer
application was made to the Patent Office. The transferee has the right,
including, but not limited to, the rights to implement, utilize, use and license
such technologies for production, manufacture, sales, offer to sell and
commercialization, as well as subsequent research and development, improvement
and innovation (all technological results and intellectual property rights
incurred therefrom shall be owned by the Transferee).
 
1.2.3 The transferor should keep the pantents valid before the register of the
patents transfer were made.
 
 
2

--------------------------------------------------------------------------------

 
 
Article II Consideration of Transfer
 
2.1 Consideration of Transfer
 
As the Consideration for the Subject Patents transferred under Article 2.1, the
Transferee shall pay the Consideration to the Transferor totaling RMB 700
thousand (in words: say RMB seven hundred thousand only).
 
2.2 Payment Arrangement
 
2.2.1 Initial Payment: The Transferee shall make the initial payment within 3
Business Days from the Effective Date of this agreement, totaling RMB 300
thousand (“Initial Payment”);
 
2.2.2 Second Payment: The Transferee shall, within 3 Business Days from the date
on which all the conditions in Article IV are met and the transfer registeration
are accomplished, make the Second Payment, totaling RMB 400 thousand (“Second
Payment”).
 
2.2.3 The Transferor’s Bank Account Details:
 
Beneficiary: China Pharmaceutical University
 
A/C No.: 4301011019001029831
 
Bank: Industrial and Commercial Bank of China, Nanjing Hu Nan Road Branch
 
Article III Research Funds
 
3.1 Transferee Provides Research Funds
 
3.1.1 The Transferee promises to provide research funds to professor Wang Min’s
lab in China Pharmaceutical University according to Artical 3.1.2. The research
funds should be used in the development and research of the stipulated patents.
 
3.1.2 The term of the research funds providing should be 3 years since the
patent transfer is accomplished. The annual amounts shall be 300 thousand. The
research funds of the first year should be paid at the same time with the Second
Payment of the consideration of transfer. The rest research funds should be paid
annually.
 
3.1.3 The Transferee has the priority perchasing right of the technology
achievements of the Transferor and relative team. The transfer price shall be
settled through negotiation between two Parties.
 
 
3

--------------------------------------------------------------------------------

 
 
Article IV Closing
 
4.1 Delivery of Subject Technologies
 
All Parties shall not disclose or permit any associated party (present or
future) to disclose the agreement except for disclosure to any governmental
institution according to the compulsory requirements; the disclosure shall be
only limited to the compulsory disclosure scope; the disclosure made by any
laws, regulations or stipulations shall be excluded. The transferee shall, as a
listed company, have the responsibility to disclose agreement signing and
execution matters to the general public in a timely manner; the transferor and
main inventor shall understand this and shall be willing to coordinate
positively and assist the transferee with information disclosure
 
4.2 Registration of Changes in Patent Application
 
4.2.1 The Transferor shall, within 10 days from the making of the Initial
Payment by the Transferee, apply for the approval/ registration of changes in
respect of the transfer of the Subject Technologies with the Patent Office and
other competent authorities, including:
 
4.2.2 If the Transferor fail to complete the whole patent transfer process, the
Transferor can apply to the Transferee for appropriate relaxation term. If the
Transferor still can not complete the whole patent transfer process in the
appropriate relaxation term, the Transferee has the right to terminate this
agreement. Under this circumstance, the Transferor should return all the
consideration money and technical documents in 5 business days after the
termination of the agreement.
 
4.3 Amendment to the Patent License Contract
 
In the event there is any license contract made with others to license them to
implement the patent prior to the Effective Date, such contract shall be
terminated or the rights and obligations under such contract shall be
transferred to the Transferee in whole, and the royalty fee received shall be
also transferred to the Transferee in respect of the license.
 
Article V Confidentiality
 
All Parties shall not disclose or permit any associated party (present or
future) to disclose the agreement except for disclosure to any governmental
institution according to the compulsory requirements; the disclosure shall be
only limited to the compulsory disclosure scope; the disclosure made by any
laws, regulations or stipulations shall be excluded. The transferee shall, as a
listed company, have the responsibility to disclose agreement signing and
execution matters to the general public in a timely manner; the transferor and
main inventor shall understand this and shall be willing to coordinate
positively and assist the transferee with information disclosure.
 
 
4

--------------------------------------------------------------------------------

 
 
Article VI Breach Responsibilities
 
Regardless of conduct or no conduct, any party shall constitute breach event if
it fails to fulfill total or partial obligations or fails to properly fulfill
the obligations or any party breaches against any assurance in the agreement.In
case of breach event specified in Article 8.1, the breach party shall compensate
for total direct losses, damage, expenses or responsibilities in other party
arising from breach; if the responsibilities lie in all Parties, they shall bear
respective responsibilities and losses according to the actual conditions. If
the Transferor delay to pay the second payment, the Transferee has the right to
retreve the initial payment and the patent.
 
Article VII Governing Laws and Dispute Settlement
 
7.1 Governing laws
 
The agreement’s signing, validation, interpretation, revision, supplementation,
termination and execution is governed by and interpreted according to the
Chinese laws.
 
7.2 Dispute settlement
 
All Parties shall negotiate for the settlement of any dispute arising from or
related to the agreement; in case of negotiation failure, any party shall submit
the dispute to China International Economic Trade Arbitration Committee for
arbitration in Shanghai according to the contemporary and effective arbitration
regulations. The arbitration award shall be final and legally binding upon all
Parties. Any party shall have the right to apply to the people’s court with
administrative right for compulsory execution.
 
Article VIII Supplementary Provisions
 
8.1 Expense and tax
 
8.2.1 All Parties shall bear its incurred expenses for agreement transaction
separately, including drafting, signing, delivery and execution of this
agreement and related matters.
 
8.2.2 All Parties shall bear its taxes for the transaction of the
agreementseparately.
 
8.2 Validation and copy
 
8.2.1 The agreement shall become valid as of the signature or official
seal/personal chop by the authorized representatives. All Parties shall register
this agreement in the patent administrative department of the State Council; the
patent administrative department of the State Council shall make an
announcement.
 
8.2.2 The agreement shall include seven (6) original copies, each party holding
one (1) respectively; the other four (4) copies shall be adopted to handle the
transfer registration formalities of patent application . The original copy and
appendix shall constitute an inseparable part of the agreement and enjoy the
same legal validity.
 
[No Text Below]
 
 
5

--------------------------------------------------------------------------------

 
 
[Signature Page]
 
All Parties shall hereby confirm that said contents have accurately expressed
unanimous intention; they have required authorized representatives to sign the
agreement on the date clearly specified in the front page.
 
 
Transferor: China Pharmaceutical University(Seal affixed)
 
Authorized representative (Signature): Lai Mao De (Seal affixed)
 
Project Leader: /s/ Zhang Juan (Signature) /s/ Wang Min (Signature)   November
16, 2015
 
 
 
Transferee: Cellular Biomedicine Group (Shanghai) Ltd (Seal affixed)
 
Authorized representative (Signature): /s/ Wei Cao (Signature)         November
16, 2015
 
 
6

--------------------------------------------------------------------------------

 
 
Appendix I: List of target technologies
 
SN
 
Patent applicant
 
Category
 
Inventor
 
Patent application date (application No.)
 
Name of invention
 
Legal status
 
Introduction of patent
1
 
PersonGen Biomedicine (Suzhou) Co., Ltd.
 
Invention
 
Yang Lin, Li Yafen, Zong Yunhui
 
2015. 01. 06
 
Improved aAPC technology and its application in immune cell preparation
(pending, the ultimate name depends on the actual application result)
 
under application
 
It is applicable to the production and preparation of CAR—T cell, CAR—NK cell
2
 
PersonGen Biomedicine (Suzhou) Co., Ltd.
 
Invention
 
Yang Lin, Chu Fuliang, Zong Yunhui
 
2014. 11. 06 (201410613502.1)
 
SN of PD—1 resistant single cloning antibody variable area; preparation methods
and application
 
Applied already
 
It is able to block PD—1 from integrating with the body; it is applicable to the
immune treatment of numerous malignant tumors.
3
 
PersonGen Biomedicine (Suzhou) Co., Ltd.
 
Invention
 
Yang Lin, Zou Jianxuan, Chen Dan
 
2015. 01. 06
 
SN of CD 19 resistant single cloning antibody variable area; preparation methods
and application (pending, the ultimate name depends on the actual application
result)
 
under application
 
It is applicable to building CAR—T of targeted leukemia and lymphoma; double
specific antibody of CD3/CD19 gene project.
4
 
PersonGen Biomedicine (Suzhou) Co., Ltd
 
Invention
 
Yang Lin, You Fengtao, Jiang Licui
 
2015. 01. 10
 
Application of 3rd generation of CAR  (pending, the ultimate name depends on the
actual application result)
 
under application
 
It is applicable to the cell treatment of malignant tumors.

 
 
7

--------------------------------------------------------------------------------

 
 
Appendix II: Delivery list of technical documents
 
1.
The patent application documents of target technologies shall include (but not
limited to):

 
1)
All the patent application documents submitted to the National Patent Office,
including specification, right claim, attached drawings, abstract and its
attached drawings, letter of request, statement of opinions, changes in document
matters, audit and approval decision of right resuming upon lose of rights and
authorized consignment letter.

 
2)
All the documents distributed by National Patent Office to the transferor,
including acceptance notice, midterm documents and authorization decision.

 
3)
Patent application and execution permit contract (if applicable) approved by the
transferor to other party, including contract appendix (technical and process
documents related to patent application).

 
4)
Effective certificate on patent application right issued by National Patent
Office: Latest voucher of patent application and maintenance expense (or
registration booklet of National Patent Office on patent legal status).

 
5)
Certificate of National Patent Office or other competent department adopted to
approve transfer of target technologies to the transferee.

 
 
2. Technical documents of each target technology

 
1)
Technical secret and ingredient

 
2)
Product production process route

 
3)
Standard production flow

 
4)
Quality control standard of products

 
5)
Test data, test report and technical documentary

 
 
3. aAPC technology

 
1)
Structural drawing

 
2)
Building methods

 
3)
Preparation SOP of cell T

 
4)
Preparation SOP of cell NK

 
5)
aAPC cell line

 
 
4. PD—1 technology

 
1)
scFv sequence

 
2)
Biological function data

 
 
8

--------------------------------------------------------------------------------

 
 
3)
Biochemical parameters and data

 
4)
PD—1 single cloning antibody hybridoma cell line

 
5)
PD—1 antigen (standard PD—1 antigen protein in 5mg or re-organized particle
adopted to efficiently express solutable human gene re-organized PD—1 protein)

 
 
5. CD 19 technology

 
1)
scFv sequence

 
2)
Biological data

 
3)
CD 19 single cloning antibody hybridoma cell line

 
4)
CD 19 antigen (standard CD 19 antigen protein in 5mg or re-organized particle
adopted to efficiently express solutable human gene re-organized CD 19 protein)

 
 
6. 3rd generation of CAR technology

 
1)
Structural drawing

 
2)
Full sequence

 
3)
SOP building

 
4)
Carrier DNA (10 ug)

 
 
 
9

--------------------------------------------------------------------------------

 
 
Appendix III: Statement and assurance of transferor and main inventor
 
1.
Legality. The transferor shall refer to a limited liability company registered
and existent according to the Chinese laws; it shall possess the legal person’s
qualification.

 
2.
Legal authorization. On the agreement signing date, the transferor and main
inventor have obtained legal and effective internal and external authorization
aimed at the agreement; the signet on behalf of the transferor shall refer to
the transferor’s legal representative or legal authorized representative.

 
3.
Compulsory execution. According to the agreement articles and conditions, the
agreement shall be legal and effective to the transferor and main inventor and
shall be legally binding and enjoy compulsory execution.

 
4.
No right defect

 
1)
The list of target technologies in Appendix I has disclosed all the intellectual
property rights of target technologies transferred by the transferor.

 
2)
Before the agreement signing date and closing date, the transferor shall refer
to the legal patentee of target technologies and exclusive patent application
patentee; it shall enjoy complete intellectual property right and equity to all
the target technologies; such rights shall be favorable, complete, sustainably
effective and compulsorily executed.

 
3)
The relationship between inventor and target technology listed in Appendix I
shall refer to the relationship of working post invention and creation; it shall
not enjoy any patent application right, patent right or other property right to
the target technology. The main inventor, transferor’s research and development
delegate, other employees, consultants, associated parties or any other third
party shall not raise any right claim or request to the assignee. The target
technology and intellectual property right shall not suffer from any pledge,
reservation or other form of assurance or right burden.

 
4)
The target technology shall enjoy advanced, practical and reliable properties
and shall not infringe or steal any third party’s intellectual property right or
other legal rights and not suffer from conflict against any third party’s
intellectual property right. No third party has ever raised any objection or
claim to the transferor by reason of infringement upon target technology.

 
5)
By the end of the agreement signing date and delivery date, no entity is engaged
in the infringement upon transferor’s any intellectual property right on target
technology according to the knowledge of transferor and main inventor. The
target technology and intellectual property right shall not be restricted by any
verdict or any property of command; there shall be no suspended or potential
objection, lawsuit, investigation, appeal, claim or request affecting the
legality, execution feasibility, use right or ownership of intellectual property
right.

 
6)
The transferor and main inventor shall not offer (spoken or written) any third
party with the use permit or other right on target technology; shall not
personally or permit any third party to make patent application and obtain
patent registration in any country and region.

 
7)
The transferor and main inventor have adopted adequate and effective
confidential measures to the technical secrets of target technology and failed
to disclose target technology to any other person beyond the core technical
team.

 
 
10

--------------------------------------------------------------------------------

 
 
Appendix IV: Transferee’s statement and assurance
 
 
1.
Legality. The transferee shall refer to a limited liability company registered
and existent according to the Chinese laws; it shall possess the legal person’s
qualification.

 
2.
Legal authorization. On the agreement signing date, the transferee has obtained
legal and effective internal and external authorization aimed at the agreement;
the signet on behalf of the transferee shall refer to the transferee’s legal
representative or legal authorized representative.

 
3.
Compulsory execution. According to the agreement articles and conditions, the
agreement shall be legal and effective to the transferee and shall be legally
binding and enjoy compulsory execution.

 
4.
The transferee shall promise to provide any documents or materials for the
transferor based on all the agreement rights and obligations in a true and
effective manner.

 
 


11

--------------------------------------------------------------------------------